Title: George Jefferson to Thomas Jefferson, 1 March 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 1st Mar: 1811
          
           Lest your failing to forward a note in time to renew yours in the bank should occasion you some uneasiness, I have concluded to inform you that it has not been attended with the smallest inconvenience: the situation of G & J’s account in the bank at this time being such, as to enable them to raise the money by putting in their own note.
          Had it been at all important, I should probably have forwarded a copy of my last letter to Poplar Forest, to guard against your detention by bad weather; which I have no doubt was the cause of my not hearing from you.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        